The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 9/12/2022.
Claims 1, 3, 8, 10, 14-16 and 20 are amended. Claims 2, 5-6 and 11-13 are cancelled. Claims 21-26 are new.
Claims 1, 3-4, 7-10 and 14-26 are pending.
Claims 1, 3-4, 7-10 and 14-26 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.
Response to Arguments
7. Applicant`s arguments filed August 11, 2022 have been fully considered but they are not persuasive with respect to prior art rejection.
8. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 10 and 20, Applicant argued that Berke/Li/Jean does not appear to explicitly disclose “determine whether the read command is requesting the data or the transformed data; in response to determining that the read command is requesting the data, read the data from the memory and return the data to the host; and in response to determining that the read command is requesting the transformed data, read the transformed data from the memory and return the transformed data to the host”, Examiner relies on a newly cited reference Osaki to teach these limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 20 recites “means-plus-function” limitations as follows:
“means for receiving a write command” (line 3); and
“means for executing the write command” (line 7); 
“means for receiving the read command” (line 12);
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: receive from the host (Paragraph 0047) for “means for receiving a command” and where the controller 102 (Paragraph 0057) for “means for performing the data transformation”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, 12, 13, 16-20 and 24 rejected under 35 U.S.C. 103(a) as being unpatentable over Berke et al. (US PGPUB 2018/0356994) (hereinafter ‘Berke’), in view of Li et al. (US PGPUB 2017/0124337) (hereinafter ‘Li’), and further in view of Jean et al. (US PGPUB 2020/0371709) (hereinafter ‘Jean’), and further in view of Osaki et al. (US PGPUB 2006/0064604) (hereinafter ‘Osaki’).
As per independent claim 1, Berke discloses a data storage device comprising: a memory; and a controller [(Paragraphs 0019-0021; FIGs. 1, 2 and their related text) where IHS 100 configured according to certain embodiments to utilize a storage assist memory module 120 that is a component of the system memory 105 of the IHS. In various embodiments, IHS 100 may be a component of a data storage system that may include any number of additional IHSs that may also utilize a storage assist memory module 120 in the same or similar manner to IHS 100 to correspond to the claimed limitation] configured to: receive a write command from a host to write data in the memory [(Paragraphs 0035, 0039-0042, 0049 and 0051; FIGs. 1, 2 and their related text) where the host processor 205 utilizes a bus interface 260 in order to interoperate with a data storage system 265. As described with respect to the embodiment of FIG. 1, this bus interface 260 may be a PCIe bus interface connection between the host processor 205 and a PCIe switch that provides access to a storage system 265 that may include one or more storage devices, such as an array of storage drives configured as part of a RAID storage system. The host processor 205 may execute instructions that result in the operation of the storage system 265 via commands issued on the bus interface 260. For instance, the host processor 205 may execute instructions that result in write data commands being issued to the storage system 265 and the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210. In such scenarios, the storage assist controller 240 utilizes the acquired function data to calculate the new parity information for the new write data, such that this parity calculation function is offloaded from the host processor 205 to correspond to the claimed limitation], wherein the write command comprises an indication of a data transformation operation to be performed on the data [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0044, 0049 and 0049) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265, where the storage assist controller 240 may intercept and mirror the retrieved data corresponding to an offloaded function at the same time this retrieved data is written to the primary DRAM memory 235 by the memory controller 210. In certain embodiments, the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210, where such parity information is generated based on a series of Exclusive OR (XOR) operations on the individual striped portions of the write data that are distributed across the multiple storage drives. In certain other RAID level storage systems, parity information is generated based not only on the new write data, but also on aspects of the previous data that is being overwritten by the new write data. For instance, in a level 5 RAID storage system, parity information for new write data is generated based on a series of XOR operations on the striped portions of the new write data, the striped portions of the overwritten data, and the parity information for the overwritten data to correspond to the claimed limitation]; and execute the write command by: performing the data transformation operation on the data to generate transformed data; and writing the transformed data in the memory [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0042, 0049 and 0049) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265, where the storage assist controller 240 may intercept and mirror the retrieved data corresponding to an offloaded function at the same time this retrieved data is written to the primary DRAM memory 235 by the memory controller 210. In certain embodiments, the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210, where such parity information is generated based on a series of Exclusive OR (XOR) operations on the individual striped portions of the write data that are distributed across the multiple storage drives. In certain other RAID level storage systems, parity information is generated based not only on the new write data, but also on aspects of the previous data that is being overwritten by the new write data. For instance, in a level 5 RAID storage system, parity information for new write data is generated based on a series of XOR operations on the striped portions of the new write data, the striped portions of the overwritten data, and the parity information for the overwritten data to correspond to the claimed limitation].
Berke does not appear to explicitly disclose writing the transformed data in the memory, receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host. 
Li discloses writing the transformed data in the memory [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1, 2A and 2B) where Li teaches where the storage host controller receives and analyzes a write command to obtain write command information and transmits write data and the write command information to the encryption and decryption engine. The encryption and decryption engine combines a data drive key with the write command information to encrypt the write data and transmits the encrypted write data to the storage host controller to be written into the storage device via the connection port to correspond to the claimed limitation], receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1 and 3) where Li teaches where storage host controller 102 obtains read command information (also referred to as Cmd_Info) from the received read command, and transmits the encrypted read data (also referred to as Data_Encrypted) and the read command information Cmd_Info to the encryption and decryption engine 104. The encryption and decryption engine 104 combines the data drive key DEK into the read command information Cmd_Info to decrypt the encrypted read data Data_Encrypted and then returns the decrypted read data (also referred to as Data) to the storage host controller 102 to respond to the read command to correspond to the claimed limitation]. 
Berke and Li are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Li before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request of Li because it will improve data storage access performance.
The motivation for doing so would be to [the data security is considerably improved (Paragraph 0023  by Li)].
Berke/Li does not appear to explicitly disclose wherein performing the data transformation operation prior to receiving the read command reduces read latency. 
Jean discloses wherein performing the data transformation operation prior to receiving the read command requesting the transformed data reduces read latency [(Paragraphs 0032, 0043-0044 and 0048-0051; FIGs. 1, 3 and 4) where Jean teaches where a set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device. In further details, At 303, the memory controller can receive a read command from the host device over the first interface, and, at 304, can provide the read command to the first memory device over the second interface. At 305, the memory controller can receive compressed data from the first memory device associated with the read command over the second interface. The first memory device can be configured to compress data associated with the read command as it is received (e.g., in response to a write command from the memory controller, the host device, etc.), during an idle time when the first memory device is otherwise idle, or after receiving the read command from the memory controller. At 306, the memory controller can provide data associated with the read command to the host device over the first interface. In an example, the memory controller can provide compressed data associated with the read command to the host device for the host device to decompress. In this example, one or both of the memory controller or the first memory device can tag the metadata or otherwise indicate that the data is compressed. In certain examples, the data can be tagged to indicate the type of compression. In other examples, the memory controller, or separate circuitry contained within or coupled to the memory controller (e.g., decompression circuitry 117), can decompress the compressed data prior to providing the data associated with the read command to the host device. In this example, the first memory device can tag the data to indicate compression or the type of compression to correspond to the claimed limitation]. 
Berke/Li and Jean are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke/Li and Jean before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request to reduce the latency of Jean because it will improve data storage access performance.
The motivation for doing so would be to [A set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, improve device or processor performance, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device (Paragraph 0032  by Jean)].
Berke/Li/Jean does not appear to explicitly disclose writing the data in the memory, determine whether the read command is requesting the data or the transformed data; in response to determining that the read command is requesting the data, read the data from the memory and return the data to the host; and in response to determining that the read command is requesting the transformed data, read the transformed data from the memory and return the transformed data to the host. 
Osaki discloses writing the data in the memory [(Paragraphs 0040-0044 and 0048-0051; FIGs. 2-4) where Osaki teaches where FIG. 4 shows the flow for servicing a write request. A write request includes the data to be written. Since the I/O is block-level I/O, the write request specifies target block location(s) for the block(s) of data to be written to correspond to the claimed limitation], determine whether the read command is requesting the data or the transformed data [(Paragraphs 0040-0044 and 0046-0051; FIGs. 2-4) where Osaki teaches where the simple mechanism of the "processed position" datum 108 identifies the set of data blocks that have been converted ("converted set") and the set of data blocks that have not been converted ("unconverted set"). By determining to which set a particular accessed data block (for reading or writing) belongs, the appropriate criteria can be applied to encrypt or decrypt the data block. Those of ordinary skill will therefore realize that other techniques for tracking converted and non-converted data blocks might be more appropriate for a given physical storage scheme to correspond to the claimed limitation]; in response to determining that the read command is requesting the data, read the data from the memory and return the data to the host; and in response to determining that the read command is requesting the transformed data, read the transformed data from the memory and return the transformed data to the host [(Paragraphs 0040-0044 and 0048-0051; FIGs. 1, 3 and 4) where Osaki teaches where the data on the storage system 102 can initially be stored in un-encrypted form. This is useful for upgrading legacy systems in which the data is not encrypted, to employ the cryptographic storage technique of the present invention. Actually, this aspect of the present invention is a special case where the first cryptographic criteria 106 is initially NULL, meaning that there are no criteria. It can be appreciated that the conversion process of FIG. 2 is applicable for the first conversion. Since the first criteria are NULL, the decryption step 203 amounts to doing nothing and is effectively skipped. Similar considerations are made if an I/O request is made during the initial conversion process. Thus, the decryption step 304 in FIG. 3 is effectively not performed if the block location of a block that is accessed in response to a read request is greater than the "processed position" datum 108. Likewise, for a write request, the encryption step 403 is effectively not performed if the block location of a block to be written is greater than the "processed position" datum 108, wherein based on the determination to which set a particular data block, for reading, belongs, read operation can return either the un-encrypted form, the initially stored data form, or the converted data to correspond to the claimed limitation]. 
Berke/Li/Jean and Osaki are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke/Li/Jean and Osaki before him or her, to modify the system of Berke/Li/Jean to include the read operation of Osaki because it will improve data storage access performance.
The motivation for doing so would be to [“provide secure long term retention of data”(Paragraph 0002  by Osaki)].
Therefore, it would have been obvious to combine Berke/Li/Jean and Osaki to obtain the invention as specified in the instant claim.
As per dependent claim 7, Berke discloses wherein the controller is further configured to access, from the memory, information needed to perform the data transformation operation [(Paragraph 0039) where Berke teaches storage assist process may begin at step 405 with the detection of an operation that can be at least partially offloaded from the host processor 205 to the storage assist memory module 220. For instance, the offloaded function may be a storage operation such as the described RAID parity operations. In addition to RAID operations, the functions that can be offloaded to the storage assist memory module 220 may also include other types of storage operations, such as erasure coding. In other embodiments, the operations that may be offloaded may include storage operations that require calculating metadata that is associated with the stored data. For instance, in certain embodiments the storage operations that may be offloaded may include storage functions that include hash calculations that are offloaded to the storage assist memory module 220. Other embodiments may offload table functions to the storage assist memory module 220, such as the generation of database keys. Certain embodiments may offload certain aspects of cyclic redundancy check (CRC) calculations, such as the calculation of check values that are used to detect any modifications to data. Certain embodiments may offload aspects of various other software operations via a memory module such as the described storage assist memory module 220. At step 405, the storage system software executed by the host processor 205 detects any such storage or other software operations for which offloading to the storage assist memory module 220 is supported to correspond to the claimed limitation].
As per dependent claim 9, Berke discloses wherein the memory comprises a three- dimensional memory [(Paragraph 0060) where Berke teaches combinations of volatile and non-volatile primary and secondary memory chips 330 and 335 may be used by the storage assist memory module 300 in implementing a Non-Volatile Dual In-line Memory Module (NVDIMM) that includes a persistent memory, such as NAND flash, and a volatile memory, such as DRAM. NVDIMM utilizes its volatile memory for normal operations, but is configured to transfer the data from volatile memory to the persistent memory upon a loss of power, whether expected or unexpected. In certain embodiments, an NVDIMM utilizes a dedicated backup power source, such as a battery or charged capacitor, which provides the power necessary to transfer data to persistent memory upon an unexpected loss of power. Other embodiments may utilize similar memory technologies in primary and secondary memory chips 330 and 335. For instance, certain embodiments may utilize NVDIMM-N memory that is comprised of a volatile memory that is mirrored by a flash memory, as specified by JEDEC, which refers to the Joint Electron Device Engineering Council and the JEDEC Solid State Technology Association. In other embodiments, primary and secondary memory chips 330 and/or 335 may be implemented using high-speed non-volatile memory technologies, such as INTEL 3D XPoint and other SCM (Storage Class Memory) technologies  to correspond to the claimed limitation].
As per independent claim 10, Berke discloses a method comprising: performing the following in a data storage device comprising a memory [(Paragraphs 0019-0021; FIGs. 1, 2 and their related text  ) where IHS 100 configured according to certain embodiments to utilize a storage assist memory module 120 that is a component of the system memory 105 of the IHS. In various embodiments, IHS 100 may be a component of a data storage system that may include any number of additional IHSs that may also utilize a storage assist memory module 120 in the same or similar manner to IHS 100 to correspond to the claimed limitation]: receiving a write command from a host to write data in the memory; and executing the write command [(Paragraphs 0035, 0039-0042, 0049 and 0051; FIGs. 1, 2 and their related text) where the host processor 205 utilizes a bus interface 260 in order to interoperate with a data storage system 265. As described with respect to the embodiment of FIG. 1, this bus interface 260 may be a PCIe bus interface connection between the host processor 205 and a PCIe switch that provides access to a storage system 265 that may include one or more storage devices, such as an array of storage drives configured as part of a RAID storage system. The host processor 205 may execute instructions that result in the operation of the storage system 265 via commands issued on the bus interface 260. For instance, the host processor 205 may execute instructions that result in write data commands being issued to the storage system 265 and the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210. In such scenarios, the storage assist controller 240 utilizes the acquired function data to calculate the new parity information for the new write data, such that this parity calculation function is offloaded from the host processor 205 to correspond to the claimed limitation], performing the data transformation operation on the data to generate transformed data; and writing the transformed data in the memory [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0042, 0049 and 0049) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265, where the storage assist controller 240 may intercept and mirror the retrieved data corresponding to an offloaded function at the same time this retrieved data is written to the primary DRAM memory 235 by the memory controller 210. In certain embodiments, the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210, where such parity information is generated based on a series of Exclusive OR (XOR) operations on the individual striped portions of the write data that are distributed across the multiple storage drives. In certain other RAID level storage systems, parity information is generated based not only on the new write data, but also on aspects of the previous data that is being overwritten by the new write data. For instance, in a level 5 RAID storage system, parity information for new write data is generated based on a series of XOR operations on the striped portions of the new write data, the striped portions of the overwritten data, and the parity information for the overwritten data to correspond to the claimed limitation].
Berke does not appear to explicitly disclose writing the transformed data in the memory, receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host. 
Li discloses writing the transformed data in the memory [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1, 2A and 2B) where Li teaches where the storage host controller receives and analyzes a write command to obtain write command information and transmits write data and the write command information to the encryption and decryption engine. The encryption and decryption engine combines a data drive key with the write command information to encrypt the write data and transmits the encrypted write data to the storage host controller to be written into the storage device via the connection port to correspond to the claimed limitation], receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1 and 3) where Li teaches where storage host controller 102 obtains read command information (also referred to as Cmd_Info) from the received read command, and transmits the encrypted read data (also referred to as Data_Encrypted) and the read command information Cmd_Info to the encryption and decryption engine 104. The encryption and decryption engine 104 combines the data drive key DEK into the read command information Cmd_Info to decrypt the encrypted read data Data_Encrypted and then returns the decrypted read data (also referred to as Data) to the storage host controller 102 to respond to the read command to correspond to the claimed limitation]. 
Berke and Li are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Li before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request of Li because it will improve data storage access performance.
The motivation for doing so would be to [the data security is considerably improved (Paragraph 0023  by Li)].
Berke/Li does not appear to explicitly disclose wherein the write command comprises a tag representing a data transformation operation to be performed on the data, wherein performing the data transformation operation prior to receiving the read command reduces read latency. 
Jean discloses wherein the write command comprises a tag representing a data transformation operation to be performed on the data [(Paragraphs 0025-0027 and 0038; FIGs. 1, 3 and 4) where Jean teaches where data at one or more of the multiple memory devices can be selectively compressed prior to transfer to the memory controller over the storage-system interface, such as using a device controller of the one or more of the multiple memory devices to reduce traffic on the storage-system interface. In certain examples, the device controller can tag the compressed data, such as in the metadata, etc., to indicate that the data is compressed. In certain examples, padded bits can be written to replace the difference between the original data and the compressed data, such as to maintain alignment on the memory device, as well as to enable later alignment or compatibility with the memory device or host device. Just as it may be beneficial to reduce the number of bits transferred over the storage-system interface, in certain examples, it may be beneficial to selectively decompress such compressed data, such as if the host device or the memory controller does not have free clock cycles to decompress compressed data after transfer. Such determinations may be fluid, depending on the usage of each device to correspond to the claimed limitation] wherein performing the data transformation operation prior to receiving the read command reduces read latency [(Paragraphs 0032, 0043-0044 and 0048-0051; FIGs. 1, 3 and 4) where Jean teaches where a set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device. In further details, At 303, the memory controller can receive a read command from the host device over the first interface, and, at 304, can provide the read command to the first memory device over the second interface. At 305, the memory controller can receive compressed data from the first memory device associated with the read command over the second interface. The first memory device can be configured to compress data associated with the read command as it is received (e.g., in response to a write command from the memory controller, the host device, etc.), during an idle time when the first memory device is otherwise idle, or after receiving the read command from the memory controller. At 306, the memory controller can provide data associated with the read command to the host device over the first interface. In an example, the memory controller can provide compressed data associated with the read command to the host device for the host device to decompress. In this example, one or both of the memory controller or the first memory device can tag the metadata or otherwise indicate that the data is compressed. In certain examples, the data can be tagged to indicate the type of compression. In other examples, the memory controller, or separate circuitry contained within or coupled to the memory controller (e.g., decompression circuitry 117), can decompress the compressed data prior to providing the data associated with the read command to the host device. In this example, the first memory device can tag the data to indicate compression or the type of compression to correspond to the claimed limitation]. 
Berke/Li and Jean are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke/Li and Jean before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request to reduce the latency of Jean because it will improve data storage access performance.
The motivation for doing so would be to [A set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, improve device or processor performance, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device (Paragraph 0032  by Jean)].
Berke/Li/Jean does not appear to explicitly disclose writing the data in the memory, determine whether the read command is requesting the data or the transformed data; in response to determining that the read command is requesting the data, read the data from the memory and return the data to the host; and in response to determining that the read command is requesting the transformed data, read the transformed data from the memory and return the transformed data to the host. 
Osaki discloses writing the data in the memory [(Paragraphs 0040-0044 and 0048-0051; FIGs. 2-4) where Osaki teaches where FIG. 4 shows the flow for servicing a write request. A write request includes the data to be written. Since the I/O is block-level I/O, the write request specifies target block location(s) for the block(s) of data to be written to correspond to the claimed limitation], determine whether the read command is requesting the data or the transformed data [(Paragraphs 0040-0044 and 0046-0051; FIGs. 2-4) where Osaki teaches where the simple mechanism of the "processed position" datum 108 identifies the set of data blocks that have been converted ("converted set") and the set of data blocks that have not been converted ("unconverted set"). By determining to which set a particular accessed data block (for reading or writing) belongs, the appropriate criteria can be applied to encrypt or decrypt the data block. Those of ordinary skill will therefore realize that other techniques for tracking converted and non-converted data blocks might be more appropriate for a given physical storage scheme to correspond to the claimed limitation]; in response to determining that the read command is requesting the data, read the data from the memory and return the data to the host; and in response to determining that the read command is requesting the transformed data, read the transformed data from the memory and return the transformed data to the host [(Paragraphs 0040-0044 and 0048-0051; FIGs. 1, 3 and 4) where Osaki teaches where the data on the storage system 102 can initially be stored in un-encrypted form. This is useful for upgrading legacy systems in which the data is not encrypted, to employ the cryptographic storage technique of the present invention. Actually, this aspect of the present invention is a special case where the first cryptographic criteria 106 is initially NULL, meaning that there are no criteria. It can be appreciated that the conversion process of FIG. 2 is applicable for the first conversion. Since the first criteria are NULL, the decryption step 203 amounts to doing nothing and is effectively skipped. Similar considerations are made if an I/O request is made during the initial conversion process. Thus, the decryption step 304 in FIG. 3 is effectively not performed if the block location of a block that is accessed in response to a read request is greater than the "processed position" datum 108. Likewise, for a write request, the encryption step 403 is effectively not performed if the block location of a block to be written is greater than the "processed position" datum 108, wherein based on the determination to which set a particular data block, for reading, belongs, read operation can return either the un-encrypted form, the initially stored data form, or the converted data to correspond to the claimed limitation]. 
Berke/Li/Jean and Osaki are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke/Li/Jean and Osaki before him or her, to modify the system of Berke/Li/Jean to include the read operation of Osaki because it will improve data storage access performance.
The motivation for doing so would be to [“provide secure long term retention of data”(Paragraph 0002  by Osaki)].
Therefore, it would have been obvious to combine Berke/Li/Jean and Osaki to obtain the invention as specified in the instant claim.
As per dependent claim 16, Berke discloses receiving a command from the host to perform a data transformation operation on first data that the host previously sent to the data storage device for storage; determining whether the data storage device already perform the data transformation operation on the first data; and in response to determining that the data storage device already performed the data transformation operation on the first data, returning a result of the already-performed data transformation operation on the first data to the host [(Paragraphs 0052-0054) where Berke teaches embodiments where the storage assist controller 240 manages multiple threads of execution, each corresponding to a pending offloaded function, the storage assist controller 240 may prioritize the processing of offloaded functions that are ready for execution based on their pendency. Upon execution of an offloaded function, the storage assist controller 240 may be configured to store the results in a register that may be designated, at step 420, for storing the results of an offloaded operation based on the configuration instructions provided by the processor at step 410. In such delayed-processing scenarios, the host processor 205 may periodically poll the storage assist controller 240 on the second rank until the results of the offloaded operation are available. In such scenarios, the storage assist controller 240 may respond to a polling request for the results of a specific offloaded function by accessing the portion of the secondary DRAM memory 250 allocated for this particular offloaded function in order to retrieve the results for this offloaded function and to respond to the second rank polling request from the host processor 205 to correspond to the claimed limitation].
As per dependent claim 17, Berke discloses in response to determining that the data storage device did not already perform the data transformation operation on the first data, performing the data transformation operation on the first data and returning a result of the data transformation operation on the first data to the host [(Paragraphs 0052-0054) where Berke teaches where the storage assist controller 240 may be configured to wait until all function data corresponding to an offloaded function is received from the host processor 205 before beginning the execution of an offloaded operation. In certain of such embodiments, the configuration instructions provided by the host processor 205 at step 410 may indicate that the storage assist controller 240 may utilize delayed processing for a particular offloaded function. In such scenarios, the storage assist controller 240 may mirror the data corresponding to an offloaded function in secondary DRAM memory 250 as each individual data element for an offloaded function is intercepted during its transfer to primary DRAM memory 235. The memory address ranges in secondary DRAM memory 250 used to store the received data for an offloaded function may be configured, at step 420, by the storage assist controller 240 based on the configuration instructions provided by the host processor 205. In such delayed-processing scenarios, the host processor 205 may periodically poll the storage assist controller 240 on the second rank until the results of the offloaded operation are available. In such scenarios, the storage assist controller 240 may respond to a polling request for the results of a specific offloaded function by accessing the portion of the secondary DRAM memory 250 allocated for this particular offloaded function in order to retrieve the results for this offloaded function and to respond to the second rank polling request from the host processor 205 to correspond to the claimed limitation].
As per dependent claim 18, Berke discloses accessing, from the memory, information needed to perform the data transformation operation [(Paragraphs 0042-0046) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265 to correspond to the claimed limitation].
As per independent claim 20, Berke discloses a data storage device comprising: a memory [(Paragraphs 0019-0021; FIGs. 1, 2 and their related text  ) where IHS 100 configured according to certain embodiments to utilize a storage assist memory module 120 that is a component of the system memory 105 of the IHS. In various embodiments, IHS 100 may be a component of a data storage system that may include any number of additional IHSs that may also utilize a storage assist memory module 120 in the same or similar manner to IHS 100 to correspond to the claimed limitation]; means for receiving a command to perform a data transformation operation on data stored in the memory [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0042, 0049 and 0049) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265, where the storage assist controller 240 may intercept and mirror the retrieved data corresponding to an offloaded function at the same time this retrieved data is written to the primary DRAM memory 235 by the memory controller 210. In certain embodiments, the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210, where such parity information is generated based on a series of Exclusive OR (XOR) operations on the individual striped portions of the write data that are distributed across the multiple storage drives. In certain other RAID level storage systems, parity information is generated based not only on the new write data, but also on aspects of the previous data that is being overwritten by the new write data. For instance, in a level 5 RAID storage system, parity information for new write data is generated based on a series of XOR operations on the striped portions of the new write data, the striped portions of the overwritten data, and the parity information for the overwritten data to correspond to the claimed limitation], wherein the command is received prior to receiving a command from the host to read the data [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0042, 0049 and 0051) where Berke teaches where the storage assist controller 240 may store the results of an offloaded operation in a register of the storage assist controller that has been designated for this purpose. In certain embodiments, this register may be designated at step 420, in response to the configuration instructions provided by the host processor 205 at step 410. In embodiments where the storage assist controller 240 executes the offloaded function on-the-fly, as the function data is intercepted, the host processor 240 may be configured to retrieve the results, at step 400, from the specified register immediately after the data for the offloaded function has been stored to system memory 255. In other embodiments, the storage assist controller 240 may be configured to retrieve the results from the specified register and provide these results to the host processor 205 upon request to correspond to the claimed limitation]; and means for performing the data transformation operation on the data [(Paragraphs 0006-0007, 0021, 0035-0036, 0039-0042, 0049 and 0051) where Berke teaches where the host processor 205 may proceed with retrieving the data from the storage system 265 necessary to complete the software function that is being offloaded to the storage assist memory module 220. The data that is retrieved from the data from the storage system 265 will vary according to the particular offloaded operation. In scenarios where the offloaded function is a level 5 RAID parity calculation corresponding to a write operation to a RAID storage system, the retrieved data includes the striped data to be overwritten and the parity information corresponding to the data to be overwritten. In scenarios where the offloaded function is a hash calculation, the data retrieved from the storage system 265 includes the data to be hashed. Other offloaded functions may be similarly supported at step 425 by the host processor's 205 retrieval of the necessary data from the storage system 265, where the storage assist controller 240 may intercept and mirror the retrieved data corresponding to an offloaded function at the same time this retrieved data is written to the primary DRAM memory 235 by the memory controller 210. In certain embodiments, the storage assist controller 240 may be configured to perform the offloaded functions, at step 435, as the function data is acquired from the first rank inputs to the primary DRAM memory 235. For instance, in a scenario where the offloaded function is a level 5 RAID parity operation corresponding to a RAID write data command, the storage assist controller 240 acquires the new write data, the retrieved striped data to be overwritten, and the retrieved parity information for the data to be overwritten, as this function data is written to the primary DRAM memory 235 via the first rank access by the memory controller 210, where such parity information is generated based on a series of Exclusive OR (XOR) operations on the individual striped portions of the write data that are distributed across the multiple storage drives. In certain other RAID level storage systems, parity information is generated based not only on the new write data, but also on aspects of the previous data that is being overwritten by the new write data. For instance, in a level 5 RAID storage system, parity information for new write data is generated based on a series of XOR operations on the striped portions of the new write data, the striped portions of the overwritten data, and the parity information for the overwritten data to correspond to the claimed limitation].
Berke does not appear to explicitly disclose writing the transformed data in the memory, receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host. 
Li discloses writing the transformed data in the memory [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1, 2A and 2B) where Li teaches where the storage host controller receives and analyzes a write command to obtain write command information and transmits write data and the write command information to the encryption and decryption engine. The encryption and decryption engine combines a data drive key with the write command information to encrypt the write data and transmits the encrypted write data to the storage host controller to be written into the storage device via the connection port to correspond to the claimed limitation], receive the read command from the host for the transformed data; and execute the read command by returning the transformed data to the host [(Paragraph 0006-0007, 0026 and 0039; FIGs. 1 and 3) where Li teaches where storage host controller 102 obtains read command information (also referred to as Cmd_Info) from the received read command, and transmits the encrypted read data (also referred to as Data_Encrypted) and the read command information Cmd_Info to the encryption and decryption engine 104. The encryption and decryption engine 104 combines the data drive key DEK into the read command information Cmd_Info to decrypt the encrypted read data Data_Encrypted and then returns the decrypted read data (also referred to as Data) to the storage host controller 102 to respond to the read command to correspond to the claimed limitation]. 
Berke and Li are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Li before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request of Li because it will improve data storage access performance.
The motivation for doing so would be to [the data security is considerably improved (Paragraph 0023  by Li)].
Berke/Li does not appear to explicitly disclose wherein performing the data transformation operation prior to receiving the read command reduces read latency. 
Jean discloses wherein performing the data transformation operation prior to receiving the read command for the transformed data reduces read latency [(Paragraphs 0032, 0043-0044 and 0048-0051; FIGs. 1, 3 and 4) where Jean teaches where a set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device. In further details, At 303, the memory controller can receive a read command from the host device over the first interface, and, at 304, can provide the read command to the first memory device over the second interface. At 305, the memory controller can receive compressed data from the first memory device associated with the read command over the second interface. The first memory device can be configured to compress data associated with the read command as it is received (e.g., in response to a write command from the memory controller, the host device, etc.), during an idle time when the first memory device is otherwise idle, or after receiving the read command from the memory controller. At 306, the memory controller can provide data associated with the read command to the host device over the first interface. In an example, the memory controller can provide compressed data associated with the read command to the host device for the host device to decompress. In this example, one or both of the memory controller or the first memory device can tag the metadata or otherwise indicate that the data is compressed. In certain examples, the data can be tagged to indicate the type of compression. In other examples, the memory controller, or separate circuitry contained within or coupled to the memory controller (e.g., decompression circuitry 117), can decompress the compressed data prior to providing the data associated with the read command to the host device. In this example, the first memory device can tag the data to indicate compression or the type of compression to correspond to the claimed limitation]. 
Berke/Li and Jean are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke/Li and Jean before him or her, to modify the system of Berke to include the data transformation berfore receiving the read request to reduce the latency of Jean because it will improve data storage access performance.
The motivation for doing so would be to [A set of operations can be pre-defined or submitted at runtime by the host processor (e.g., in executable code using Pearl or python, etc.). Examples include: move, duplicate, trigger (if A, then B), pre-fetch, pattern fill, set bits, find pattern, encryption or decryption (e.g., device-side), compression, decompression, etc. The memory controller can be triggered as needed to offload the host processor, improve device or processor performance, reduce latency, reduce bus traffic, or reduce power usage by the mobile electronic device (Paragraph 0032  by Jean)].
Therefore, it would have been obvious to combine Berke/Li and Jean to obtain the invention as specified in the instant claim.
As per dependent claim 24, Berke discloses wherein the data transformation operation comprises one or more of the following: a data reformatting operation, an operation that pre-processes the data for a machine learning algorithm [(Paragraph 0039) where Berke teaches storage assist process may begin at step 405 with the detection of an operation that can be at least partially offloaded from the host processor 205 to the storage assist memory module 220. For instance, the offloaded function may be a storage operation such as the described RAID parity operations. In addition to RAID operations, the functions that can be offloaded to the storage assist memory module 220 may also include other types of storage operations, such as erasure coding. In other embodiments, the operations that may be offloaded may include storage operations that require calculating metadata that is associated with the stored data. For instance, in certain embodiments the storage operations that may be offloaded may include storage functions that include hash calculations, data reformatting operation, that are offloaded to the storage assist memory module 220. Other embodiments may offload table functions to the storage assist memory module 220, such as the generation of database keys. Certain embodiments may offload certain aspects of cyclic redundancy check (CRC) calculations, such as the calculation of check values that are used to detect any modifications to data. Certain embodiments may offload aspects of various other software operations via a memory module such as the described storage assist memory module 220. At step 405, the storage system software executed by the host processor 205 detects any such storage or other software operations for which offloading to the storage assist memory module 220 is supported to correspond to the claimed limitation].

As for claims 12, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 13, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for claims 19, the applicant is directed to the rejections to claim 8 set forth above, as they are rejected based on the same rationale.
Claims 3, 4 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable Berke in view of Li in view of Jean in view of Osaki, in view of Liang et al. (US PGPUB 2014/0047300) (hereinafter ‘Liang’).
As per dependent claim 3, Berke/Li/Jean discloses the storage device of claim 1.
Berke does not appear to explicitly disclose wherein the data and the transformed data are written to different logical regions of the memory.
However, Liang discloses wherein the data and the transformed data are written to different logical regions of the memory [(Paragraphs 0012, 0082, 0092-0093 and 0101) where Liang teaches when the host system 1000 intends to write the original written data stream into the rewritable non-volatile memory module 106, the original written data stream is not processed by the first rearrangement circuit 1042 and is directly transmitted to the ECC circuit 1044 for generating the original ECC code. That is, the original written data stream in the present exemplary embodiment refers to the first data stream. The second rearrangement circuit 1046 then converts the original ECC code into the second ECC code, and the memory management circuit 1043 respectively writes the original written data stream and the second ECC code into the data bit area and the error-correction code bit area in the same or different physical programming units in the rewritable non-volatile memory module 106. When the host system 1000 intends to read the original written data stream, the memory management circuit 1043 reads the original written data stream and the second ECC code from the rewritable non-volatile memory module 106, the second rearrangement circuit 1046 re-converts the second ECC code into the original ECC code, and the ECC circuit 1044 performs the error-correction decoding procedure on the original written data stream according to the original ECC code, so as to recognize whether the original written data stream has an uncorrectable error bit to correspond to the claimed limitation to correspond to the claimed limitation].
Berke and Liang are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Liang before him or her, to modify the method of Berke to include the data writing of the original write data by the controller of Berke to enhance data correctness.
The motivation for doing so would be [“ensure the correctness of the data for improving reliability of the memory storage device” (Paragraph 0063 by Liang)].
Therefore, it would have been obvious to combine Berke and Liang to obtain the invention as specified in the instant claim.
As per dependent claim 4, Liang discloses wherein the different logical regions are both accessible by the host [(Paragraphs 0012, 0082, 0092-0093 and 0101) where Liang teaches when the host system 1000 intends to write the original written data stream into the rewritable non-volatile memory module 106, the original written data stream is not processed by the first rearrangement circuit 1042 and is directly transmitted to the ECC circuit 1044 for generating the original ECC code. That is, the original written data stream in the present exemplary embodiment refers to the first data stream. The second rearrangement circuit 1046 then converts the original ECC code into the second ECC code, and the memory management circuit 1043 respectively writes the original written data stream and the second ECC code into the data bit area and the error-correction code bit area in the same or different physical programming units in the rewritable non-volatile memory module 106. When the host system 1000 intends to read the original written data stream, the memory management circuit 1043 reads the original written data stream and the second ECC code from the rewritable non-volatile memory module 106, the second rearrangement circuit 1046 re-converts the second ECC code into the original ECC code, and the ECC circuit 1044 performs the error-correction decoding procedure on the original written data stream according to the original ECC code, so as to recognize whether the original written data stream has an uncorrectable error bit to correspond to the claimed limitation to correspond to the claimed limitation].
As for claims 14, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claims 15, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable Berke in view of Li in view of Jean in view of Osaki, in view of SURYANARAYANA et al. (US PGPUB 2021/0026965) (hereinafter ‘SURYANARAYANA’).
As per dependent claim 21, Berke/Li/Jean discloses the method of claim 10.
Berke does not appear to explicitly disclose wherein the transformed data and the data are written in different namespaces.
However, SURYANARAYANA discloses wherein the transformed data and the data are written in different namespaces [(Paragraphs 0037 and 0046) where SURYANARAYANA teaches a host system includes an NVMe PCIe solid-state drive 204, which may include a plurality of namespaces A, B, C, and D. These namespaces may be accessible to the host system via I/O channels 206, where GPT partition tool or a namespace library within a pre-boot environment may generate boot signatures which can point at and be used to recover the data from the corresponding partition or namespace (or in some embodiments, a particular blob of data within a partition, rather than the entire partition). FIG. 3 shows an example data structure including such boot signatures, allowing for retrieval of data from corresponding partitions, blobs, and/or namespaces to correspond to the claimed limitation].
Berke and SURYANARAYANA are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Liang before him or her, to modify the method of Berke to include the host access to namespaces of SURYANARAYANA to enhance data access.
The motivation for doing so would be [“transmit data to the remote information handling system that is operable to expose a partition of the storage resource to the remote information handling system” (Paragraph 0008 by SURYANARAYANA)].
Therefore, it would have been obvious to combine Berke and SURYANARAYANA to obtain the invention as specified in the instant claim.
As per claim 22, SURYANARAYANA teaches wherein the namespaces are both accessible by the host [(Paragraph 0037) where SURYANARAYANA teaches a host system includes an NVMe PCIe solid-state drive 204, which may include a plurality of namespaces A, B, C, and D. These namespaces may be accessible to the host system via I/O channels 206 to correspond to the claimed limitation].
Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable Berke in view of Li in view of Jean in view of Osaki, in view of Anderson et al. (US 8,935,486) (hereinafter ‘Anderson’).
As per dependent claim 23, Berke/Li/Jean discloses the method of claim 10.
Berke does not appear to explicitly disclose wherein the data transformation operation comprises one or more of the following: a data approximation operation, an image analysis operation, or a data filtering operation.
However, Anderson discloses wherein the data transformation operation comprises one or more of the following: a data approximation operation, an image analysis operation, or a data filtering operation [(Column 9, lines 45-57) where Anderson teaches where the DSPs 502 are processors that are programmable to perform signal processing calculations on data, such as, for example, fast fourier transforms, filtering and equalisation to correspond to the claimed limitation].
Berke and Anderson are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Liang before him or her, to modify the method of Berke to include the signal processing operation of Anderson to enhance data access.
The motivation for doing so would be [“providing fast memory access for SIMD operations” (Column 9, line 28 by Anderson)].
Therefore, it would have been obvious to combine Berke and Anderson to obtain the invention as specified in the instant claim.
Claims 8 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable Berke in view of Li in view of Jean in view of Osaki, in view of Kwon et al. (US PGPUB 2021/0089610) (hereinafter ‘Kwon’).
As per dependent claim 8, Berke/Li/Jean discloses the method of claim 1.
Berke does not appear to explicitly disclose wherein the data transformation operation comprises: an operation that transforms the data between time and frequency domains or an operation that transforms the data between fixed-point and floating-point formats.
However, Kwon discloses wherein the data transformation operation comprises: an operation that transforms the data between time and frequency domains or an operation that transforms the data between fixed-point and floating-point formats [(Paragraphs 0090-0094; Fig. 2) where Kwon teaches where FIG. 2 illustrates an example of a Winograd algorithm according to a 1D convolution operation. A plurality of methods may be used to perform a convolution operation. If an inverse Fourier transform (IFT) function is applied to a result of multiplying two Fourier transform functions to which the convolution operation is to be performed to correspond to the claimed limitation].
Berke and Kwon are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Liang before him or her, to modify the method of Berke to include the convolution operation of Kwon to enhance data access.
The motivation for doing so would be [“reducing a number of matrix multiplication operations may be a way to improve a convolution operation processing speed and to reduce a power consumption occurring when performing such a convolution operation” (Paragraph 0077 by Kwon)].
Therefore, it would have been obvious to combine Berke and Kwon to obtain the invention as specified in the instant claim.
As per dependent claim 25, Kwon discloses wherein the data transformation operation comprises a convolution operation [(Paragraphs 0165 and 0174; Figs. 11 and 13) where Kwon teaches where the filter data transform circuit may perform preprocessing on a filter data transform of a convolution operation performed on F(2×2, 3×3) using a Winograd algorithm. The filter data transform circuit may be designed to correspond to the filter transform matrix of the example of FIG. 10. For example, the filter data transform circuit may be configured as a combination of a shifter and an adder corresponding to the operations associated with the filter transform matrix. A constant division may be performed using the shifter, accordingly to correspond to the claimed limitation].
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable Berke in view of Li in view of Jean in view of Osaki, in view of Pillman et al. (US 9,438,899) (hereinafter ‘Pillman’).
As per dependent claim 26, Berke/Li/Jean discloses the method of claim 10.
Berke does not appear to explicitly disclose wherein the data transformation operation comprises a lossless data transformation operation.
However, Pillman discloses wherein the data transformation operation comprises a lossless data transformation operation [(Column 2, lines 29-34 and Column 5, lines 52-67; Fig. 10) where Anderson teaches where FIG. 10 is a block diagram of an exemplary image processing system utilizing a statistically lossless transform to pre-process image data prior to a compression and a function that is the inverse of the statistically lossless transform to post-process data (i.e., reverse the pre-processing) after decompression/expansion of the compressed data, where the compression and decompression system may further include an optional predictive encoder and predictive decoder pair. In such a configuration, the predictive encoder can pass to the compression system an indication of the predicted value and/or how the predicted value varied from the actual value output by the statistically lossless transform. For example, the compression and decompression systems in FIG. 10 could be based on a numerically lossless image coding process such as described in the Consultative Committee for Space Data Systems recommended standard CCSDS 121.0-B-2 to correspond to the claimed limitation].
Berke and Pillman are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Berke and Liang before him or her, to modify the method of Berke to include the lossless transform operation of Pillman to enhance data access.
The motivation for doing so would be [“improve compression operations efficiency” (Column 9, lines 5-29 by Pillman)].
Therefore, it would have been obvious to combine Berke and Pillman to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135